    Case 3:20-cv-00985-L Document 9 Filed 04/23/20                 Page 1 of 2 PageID 52



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 UNITED STATES OF AMERICA,           §
                                     §
                Plaintiff,           §
                                     §
 v.                                  §                Civil Action No. 3:20-CV-985-L
                                     §
 PURITY HEALTH AND WELLNESS          §
 CENTERS, INC., a Wyoming            §
 Corporation; JEAN JUANITA ALLEN, an §
 Individual,                         §
                                     §
                Defendants.          §

         AGREED JUDGMENT AND ENTRY OF PERMANENT INJUNCTION

       The court issues this Agreed Judgment pursuant to its Order, filed earlier today, granting

the parties’ Agreed Motion for Entry of Permanent Injunction, and the parties’ settlement

agreement, in favor of the United States of America and against Defendants Purity Health and

Wellness Centers, Inc. and Jean Juanita Allen (“Defendants”).

       Accordingly, it is hereby ordered, adjudged, and decreed that Defendants are

permanently enjoined and shall immediately cease from offering to treat, cure, prevent, or

otherwise mitigate the impact of the novel Coronavirus or COVID-19 through “ozone therapy.”

       Further, it is hereby ordered, adjudged, and decreed that Defendants shall remove, delete,

take down, and cease making any such representations or statements regarding “ozone therapy” as

they relate to the Coronavirus or COVID-19, including, but not limited to, posts on Defendants’

Instagram account operating under the name “purityhealthdallas.”




Agreed Judgment and Entry of Permanent Injunction – Page 1
     Case 3:20-cv-00985-L Document 9 Filed 04/23/20                Page 2 of 2 PageID 53



       Finally, it is ordered, adjudged, and decreed that this is a final judgment; the court retains

jurisdiction to enforce the terms of the permanent injunction; and the parties shall bear their own

costs of court.

       Signed this the 23rd day of April, 2020.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Agreed Judgment and Entry of Permanent Injunction – Page 2
